FILEO
                                                                                                 fl1OUx G'F APPEALS
                                                                                            2013 JUN 19 Atj 8: 31

                                                                                             J




      IN THE COURT OF APPEALS OF THE STATE OF WASHI:

                                              DIVISION II

In re Estate of                                                             No. 42933 1 II
                                                                                      - -


     MARK EUGENE DUXBURY,

                                   Deceased.


SOJOURNER T.DUXBURY,

                                   Appellant,

          and


CHINYELU DUXBURY                                                        PUBLISHED OPINION




          HUNT,    J. —   Sojourner T. Duxbury appeals the Pierce County Superior Court's order

concluding      that her deceased father's   Mark Eugene Duxbury)federal "`
                                             (                           qui           tam action "'    under


the False Claims Act (FCA) and any future proceeds4 from it are community property, which __ .
                         3                                                          -


1
    Intending no disrespect, we refer to the parties by their first names for clarity.
2
    Br. of Appellant at 2.
3
    31 U. . 3730. As
       C. §
        S                      we explain more fully in the analysis section of this opinion, a civil qui
tam action      serves   as   the "`
                                   primary   litigative tool   for   combating fraud "' against the federal
government. United States ex rel. Kelly v. Boeing Co., F.d 743, 745 (9th Cir. 1993) quoting
                                                     9 3                            (
S. REP. No. 99 345, at 2 ( 1986),
               -                                   N 5266,
                                reprinted in 1986 U.
                                                  A.
                                                  C.
                                                   C.
                                                   S.                                    5266).      The FCA

authorizes both the United States Attorney General and private persons to bring civil actions to
enforce the statute. 31 U. . 3730(
                        C. § ) -(
                           S        a b).     Although the FCA provides that actions brought by
private persons are "for the person and for the United States Government," private person still
                                                                           a
sues   in the name of the Government."31 U. . 3730(
              "                          C. § ) (
                                          S       b emphasis                      added).
No. 42933 1 II
          - -



will pass entirely to her stepmother,.
                                     Chinyelu Duxbury, under Washington's intestacy statute;

Sojourner also appeals the superior court's denial of her motion to reconsider this decision.

Sojourner argues that the superior court erred in concluding that her father's qui tam action is

community property because (1) acquired a property interest in the qui tam action when he
                              he

learned facts material to his qui tam right of action, which events occurred before his 2001
marriage to Chinyelu; and ( ) he did not acquire a property interest in the qui tam action until
                          2 if

he filed his qui tam lawsuit in 2003 (after marrying Chinyelu),
                                                              the qui tam action should be

considered his separate property because    they   were   not               onerous
                                                                acquired by "         title "   through the

labor and industry of the marriage.

          We hold that the superior court properly characterized Mark's qui tam action as

community property because he obtained a property interest in this action after marriage, when

he filed his qui tam lawsuit and served a copy of his complaint and supporting evidence on the

federal government in 2003.      Accordingly, we affirm; and we deny both parties' requests for

attorney fees.

                                               FACTS


                   I. QUI TAM"ACTION IN FEDERAL COURT IN MASSACHUSETTS
                      "

          Mark Eugene Duxbury was employed by Ortho Biotech Products, LP (OBP)from 1992

to 1998; eventually, he became a Regional Key Account Specialist for OBP's Western Division

Oncology sales force, responsible for promoting and selling OBP's drug Procrit® the Western
                                                                              in

4
    All later references to the "qui tam action" in this opinion include any future proceeds of this
action.

5
    Br.of Appellant at 16.



                                                    2
No. 42933 1 II
          - -



United States.       During the course of his employment, Mark learned facts related to what he

considered     an   illegal   OBP "` ickback
                                   k           scheme, "' which (1)involved OBP's giving medical

providers and hospitals "kickbacks " to induce them to prescribe Procrit® patients; and (2)
                                                                        to

resulted in the providers and hospitals submitting false claims to Medicare. Clerks Papers (CP)

at 1, 8. Although Mark learned about this OBP "kickback scheme" during his employment, he

did not report the kickbacks or the false Medicare claims to the federal government at that time.

        In February 2001, after he stopped working for OBP, Mark married Chinyelu. CP at 1,

71.    In November 2003, Mark (1)first notified the United States. Attorney General of the

kickback scheme"that he had learned about while working for OBP, and ( )
                                                                     2 filed a federal civil

action against OBP in Massachusetts under the "qui tam" provisions of the federal FCA, 31

U. . 3730. CP
C. §
 S                        at 1. Apparently, Mark's qui tam action is still pending in federal court. See

CP at 72.


                                  II. PROBATE ACTION IN PIERCE COUNTY


        Mark died intestate in October 2009; he was survived by his wife, Chinyelu, and his

daughter from a previous marriage, Sojourner. Chinyelu was appointed personal representative
                                                                                                               7
of Mark's estate; as the estate's     personal representative, she   was   also substituted   as   the " elator"
                                                                                                       r


for his federal qui tam action. In 2010, Mark's estate filed an inventory of estate assets in Pierce

County Superior Court, which listed Mark's qui tam action and all other property in the estate as


6
  These "kickbacks" included free samples, off invoice discounts, rebates, consulting fees,
                                                    -
educational grants,payments to participate in studies or trials, and advisory board honoraria.

7 "Relators"are private persons who file civil actions for violations of the FCA under the Act's
qui   tam   provisions.   31 U. . 3730(
                             C. 1).
                              S     § b)(



                                                      3
No. 42933 1 II
          - -




community property. 8
                    ,         CP at 5. At the time of the estate inventory, the value of Mark's qui

tam action was "[
                unknown,"although it is now believed to be worth at least $
                  ]                                                       150 million if

successful. CP at 6. The other estate assets total $
                                                   38
                                                   22, 03.in value.
                                                     0

               A. Sojourner's Motion for Order that Qui Tam Action Is Separate Property

            In July 2011, Sojourner moved for a Pierce County Superior Court order that Mark's qui

tam action is his separate property, one half of which she is entitled to inherit under

Washington's intestacy        statute.   RCW   11. 4. Sojourner argued that ( 1) under
                                               a).
                                               015(
                                                  2)(
                                                  0

Washington law, a cause of action and any resulting property interest in it "
                                                                            accrues" when a

person learns about material facts necessary to the action; and (2)because Mark learned about

the material facts necessary to his qui tam action during his employment with OBP (1992-
                                                                                       1998),

before he married Chinyelu, the qui tam action is his separate property. CP at 3.

            Opposing Sojourner's motion, Chinyelu argued that (1) relator's property interest in a
                                                                 a

qui tam action differs from other causes of action, such. as personal injury actions, because the

federal government, not the relator, is the injured party; 2)unlike other causes of action, a
                                                           (

relator's property interest in a qui tam action is merely a statutory "fee,"
                                                                           which the relator

earns" by following FCA requirements i. by disclosing the alleged fraud to the federal
                                     — e.,

government and filing a qui tam lawsuit; and (3)because Mark did not disclose OBP's kickback
                                                                                     "

scheme"to the federal government and file his qui tam lawsuit until after he married Chinyelu,

his   qui    tam action is   community property.   CP at 36.   The superior court initially granted

Sojourner's motion and ruled that Mark's qui tam action is separate property.


8 If characterized as community property, any future proceeds from Mark's qui tam action would
pass entirely to Chinyelu as Mark's surviving spouse under RCW 11. 4.
                                                               a),
                                                               015(
                                                                  1)(
                                                                  0 Washington's
intestacy statute.


                                                   4
No. 42933 1 II
          - -



                                  B. Chinyelu's Motion for Revision

       Chinyelu      moved the   superior   court for revision.   Analogizing to case law involving a

relator's standing to sue, Chinyelu argued that (1) FCA's qui tam provisions operate as an
                                                   the
enforceable "unilateral contract,"
                                 which is not accepted or formed until a relator fully performs

the notice and filing requirements of the statute; ( )once a relator completes these statutory
                                                   2

requirements, the federal government " ssigns"part of its fraud claim to the relator, thus creating
                                     a

the relator's property interest in the cause of action; and (3)because Mark did not perform the

FCA's notice and filing requirements until 2003, he did not acquire a property interest in the qui

tam action until after he married Chinyelu,making the action community property. CP at 54, 62.

       Sojourner again responded that ( ) relevant time period for evaluating when a qui tam
                                      1 the

action accrues and when a relator obtains a resulting property interest in the action is the date the

relator first " cquires knowledge of the facts supporting the FCA claim," (2) date should
              a                                                         and this

determine the cause of action's separate or community property character. CP at 58. Accepting

Chinyelu's unilateral contract theory for determining the date that Mark acquired a property

interest in the qui tam action, the superior court granted Chinyelu's motion for revision and ruled

that Mark's qui tam action is community property that passes to Chinyelu under Washington's

intestacy statute.

                             C. Sojourner's Motion for Reconsideration

        Sojourner moved     for reconsideration.         The superior court denied the motion, again

relying on Chinyelu's unilateral contract theory. Sojourner appeals.




9 See CP at 62 63 ( iting Kelly,9 F.d at 745).
               - c                 3

                                                     5
No. 42933 1 II
          - -



                                           ANALYSIS


         Sojourner argues that the superior court erred in concluding that Mark's federal FCA qui

tam action, is community property because (1)he "acquired" a property interest in this action

before his marriage to Chinyelu, when he first learned facts material to his qui tam right of action

and when his cause of action first "
                                   accrue[
                                         d]"
                                           for statute of limitations purposes (not when he

filed his qui tam lawsuit in 2003, after marrying Chinyelu);
                                                           and (2) Mark did not acquire a
                                                                  if

property interest in the qui tam action until he filed his lawsuit in 2003, we should still

characterize this action as his separate property because he did not acquire it by "
                                                                                   onerous title ".

through the labor and industry of his marriage. Br.of Appellant at 5, 11, 13, 16.

         Chinyelu again responds that the superior court properly characterized Mark's qui tam

action as community property because Mark did not obtain a property interest in the action until

he filed his qui tam lawsuit and served a copy, of his complaint and supporting evidence on the

federal government in 2003, after he had married her. We agree with Chinyelu and the superior

court.


                                     I. STANDARD OF REVIEW


         Where,as here, the relevant facts are undisputed and the parties dispute only the legal
                .

effects of those facts, our standard of review is de novo. In re Estate of Earls, 164 Wn. App.

447, 450, 262 P. d 832 (2011). We also review questions of statutory interpretation de novo.
               3

Earls, 164 Wn. App. at 450. If a statute is susceptible to an interpretation that may render it

unconstitutional, we will adopt a construction that sustains the statute's constitutionality if such

construction is consistent with the statute's purposes.    In re Pers. Restraint of Williams, 121




                                                 m
No. 42933 1 II
          - -



Wn. d 655, 665, 853 P. d 444 (1993); re Det. of Chorney, 64 Wn. App. 469, 477, 825 P. d
  2                  2             In                                               2

330 (1992).Such is the case here.

                               11. BASIC COMMUNITY PROPERTY RULES


       When evaluating the parties' arguments, we begin by reviewing Washington's basic

community property rules. The character of property as separate or community property is

determined at the date of acquisition; and it depends, in part, on whether the property was

acquired by community funds and community credit or by separate funds and separate credit. In

re Estate of Borghi, 167 Wn. d 480, 484, 219 P. d 932 (2009);
                           2                  3             Cummings v. Anderson, 94

Wn. d 135, 139, 614 P. d 1283 (1980).Once the separate or community character of property is
  2                  2

established, we presume that the property retains its character absent sufficient "`
                                                                                   direct and

positive   evidence to the contrary. "'   Borghi, 167 Wn. d at 484 (quoting Guye v. Guye, 63 Wash.
                                                        2

340, 352, 115 P. 731 (1911)); also Cummings, 94 Wn. d at 139 40 ( The character thus
                           see                    2          -    "

established remains fixed, unless changed by deed, due process of law, or the working of some

form of estoppel. ").

       Separate property" is statutorily defined        as   encompassing "[ p]
                                                                              roperyy and pecuniary

rights,"
       including all rents, issues, and profits thereof, that (1) spouse owned before marriage;
                                                                 a

or (2) or she acquired after marriage by gift, bequest, devise, descent, or inheritance. RCW
      he

010,.
26. 6. re Marriage of Short, 125 Wn. d 865, 870 71, 890 P. d 12 (1995).Property
   020;
   1   In                          2            -        2

that does not fall within this definition of separate property and that is acquired during marriage

is presumed to be community property. RCW 26. 6.Short, 125 Wn. d at 870. The law
                                          030;
                                            1                2

favors characterization of property as community property unless there is no question as to its




                                                    7
No. 42933 1 II
          - -



separate character. In re Marriage of Mueller, 1.0 Wn. App. 498, 504, 167 P. d 568 (2007),
                                                4                          3

review denied, 163 Wn. d 1043 (2008).
                     2

       Enforceable contract rights and contingent future interests, such as lawsuit proceeds and

fee arrangements, are all property interests subject to characterization as separate or community

property for distribution purposes. In re Marriage ofEstes, 84 Wn. App. 586, 590, 929 P. d 500
                                                                                       2

1997); also In re Marriage ofBrown, 100 Wn. d 729, 737 39, 675 P. d 1207 (1984); re
     see                                  2            -        2              In

Marriage of Griswold, 112 Wn. App. 333, 344, 48 P. d 1018 (2002).Here, the parties do not
                                                 3

dispute that Mark's qui tam action is a property interest that is subject to distribution as separate

or community property.

     III. DATE WHEN MARK ACQUIRED "
                                  PROPERTY INTEREST"IN FEDERAL QUI TAM ACTION

       Instead, the parties disagree about when Mark acquired his property interest in his qui

tam action.       This determination, in turn, affects the property interest's separate or community

property character and ultimately who is entitled to the qui tam action's potential future damages

and or settlement award.
    /


                                         A..
                                           Soujourner's Argument

           According to Sojourner, Mark ".
                                         acquired" a properly interest in his qui tam cause of

action when he first "earned"about or " cquire[d]
                     l                a         knowledge"of OBP's fraud because that date

triggered the cause of action's statute of limitations. Br. of Appellant at 11, 14. Sojourner is

correct that, under existing case law,Mark's cause of action " ccrued"and he obtained the right
                                                             a

to   sue     on    his   qui   tam   action   when   he   first   learned   about   OBP's   fraud.   See
No. 42933 1 II
          - -



Jones v. Jacobson, 45 Wn. d 265, 269, 273 P. d 979 (1954).
                        2                  2             Sojourner is also correct, in part

at least, that the cause of action's statute of limitations arguably began to run at this point.

Browning v. Howerton, 92 Wn. App. 644, 651, 966 P. d 367 (1998)for damages actions based
                                                 2              (

on fraud, the statute of limitations starts running when " he aggrieved party discovers, or should
                                                         t

have discovered, the fact of fraud by due diligence and sustains some actual damage as a

result. ")Emphasis
          (              added)' ;see
                               1        also Acri   v.   Int' Ass'n
                                                            l         of Machinists & Aerospace Workers,

781 F.d 1393, 1396 (9th Cir. 1986) (Under federal law a cause of action accrues when the
     2                               "

plaintiff is   aware   of the wrong and   can   successfully bring     a cause   of action. ").   Sojourner does

not,however, persuade us that the starting of the statute of limitations period is synonymous with

the date that Mark acquired a property interest in his FCA qui tam action for purposes of

separate community property characterization.
         /

        Under the FCA's statute of limitations, civil actions may not be brought ( )
                                                                                 1 more than six

years after the date the violation was committed; or ( )
                                                     2 more than three years after the date when

facts material to the right of action are known or reasonably should have been known"by an


10 In Jones, our Washington Supreme Court held:
         Statutes of limitation commence to run against a cause of action from the time it
         accrues, or from the time when the holder thereof has the right to apply to a court
        for relief, and to commence proceedings to enforce his rights. The time when a
        cause of action has accrued within the statutes of limitations means the time when
       the]plaintiff first became entitled to sue."
Jones v. Jacobson, 45 Wn. d at 269 (emphasis added) quoting Young v. City of Seattle, 30
                            2                       (
Wn. d 357, 361, 191 P. d 273 (1948)).
  2                  2
11
   Here, we need not address whether Mark is the "aggrieved party" under Browning for
purposes of our holding in this qui tam action related appeal. We note, however,that Mark does
not appear to have suffered an injury.or to have incurred damages as a result of OBP's fraud,
which   was    committed    against   the federal government.         Thus in our view for purposes of this
appeal, the "aggrieved parry"arguably remains the federal government, which always retains the
right to intervene in Mark's qui tam action.

                                                         0
No. 42933 1 II
          - -



official of the United States Government, but in no event more than ten years after the date on

which the violation   was   committed.    31 U. .
                                             C.
                                              S         1) The -(
                                                         §
                                                        3731(
                                                            b)(
                                                              2). Ninth Circuit has


interpreted this latter tolling provision as applying to qui tam action relators as well as to the

federal government. United States ex rel. Hyatt v. Northop Corp., F.d 1211, 1216 (9th Cir.
                                                                91 3

1996). The record before us contains evidence that the FCA's six year statute- f limitations has
                                                                 -           o

already limited the actionable period for Mark's qui tam action, foreclosing his ability to sue

based on OBP's fraudulent activity occurring before 1997. But, as we describe in more detail

below, because of the unique nature of qui tam actions, which allow private persons to sue for

injuries to the federal government, the qui tam cause of action's statute of-
                                                                          - limitations accrual

date is not the same date that Mark acquired a property interest in his qui tam lawsuit.

                                    B. Chinyelu's Argument

       Chinyelu argues that we should hold that Mark acquired a property interest in his qui tam

action in 2003, when he filed his qui tam lawsuit and served a copy of his complaint and

supporting evidence on the federal government; she contends that this result would be consistent

with the FCA's purpose of encouraging relators to disclose fraud claims to the federal

government. According to Chinyelu, 1) relator acquires a property interest in a qui tam action
                                   ( a

differently than he acquires a property interest in other causes of action because he is not the

injured party; 2) date that a relator learns about an alleged fraud and a qui tam cause of
               ( the

action accrues for statute of limitations purposes is different from the date when the relator

obtains a " roperty interest"in the qui tam action because the relator is not the injured party and
          p

does not have an inherent right to the action's potential proceeds; and (3)thus, before a relator

has a property interest in a qui tam action, he must essentially form a "unilateral contract"with


                                                10
No. 42933 1 II
          - -




the federal government (which contract he accepts by revealing the alleged fraud to the federal

government and filing his lawsuit) and be assigned a portion of the government's potential

damages and or settlement award. Br. of Resp't at 5, 6 (quoting United States ex rel. Kelly v
            /

Boeing Co., F. d 743, 748 (9th Cir. 1993)).
          9 3                            Although there is no case law directly on point, we

find Chinyelu's argument persuasive.

                                  C. Federal Qui Tam Actions

                             1. Historical overview and general rules

        Originating in England at the end of the 13th century, qui tam actions were prevalent in

North America and   England during   colonial times.   Vermont Agency of Natural Res. v. United

States ex rel. Stevens, 529 U. . 765, 774 76, 120 S. Ct. 1858, 146 L. Ed. 2d 836 ( 2000).
                             S            -

According to the United States Supreme Court, the early English qui tam statutes fell into two

categories: (1)those that allowed injured parties to sue in vindication of their own interests12,
and (2)those that allowed "informers"to "obtain a portion of the [government's]
                                                                              penalty as a

bounty for their information, even if they had not suffered an injury themselves." Stevens, 529

U. . at 775 ( emphasis
 S                       added). The English colonists brought this qui tam tradition to North

America and enacted a considerable number of informer statutes around the time of our

Constitution's creation. Stevens, 529 U. .at 776.
                                       S

        The federal government originally enacted the FCA in 1863. Stevens, 529 U. . at 768.
                                                                                 S

This statute is one of only a few extant American laws creating civil qui tam actions; it serves as



12
     Stevens, 529 U. . at 775 ( citing STATUTE PROVIDING A REMEDY FOR HIM WHO IS
                   S
WRONGFULLY PURSUED IN THE COURT OF ADMIRALTY, 2 Hen. IV,ch. 11 (1400)).



                                                11
No. 42933 1 II
          - -



the "`
     primary    litigative   tool for   combating    fraud'   against    the federal government. "      Stevens,

529 U. .at 768; Kelly, 9 F.d at 745 (quoting S. REP. No. 99 345, at 2 (1986),
     S                    3                                 -               reprinted in 1986

A.
C.
U.
 N
 C 5266, 5266). To meet the FCA's goal of combating fraud, the FCA authorizes
 S.

both the United States Attorney General and private persons to bring civil actions to enforce the

statute. 31 U. . 3730(
            C. §) -(
             S       a b).

        If a private person brings an action under section 3730( ) the FCA, the lawsuit is
                                                               b of

called a "qui tam"action and the person who brings such action is referred to as a "relator"or

informer."Kelly, 9 F.d at 745 46. Although the FCA provides that such actions are "for the
                    3         -

person and for the United States Government, a private person bringing such action still sues in

the "name of the Government."31 U. . 3730(
                                C. 1)
                                 S     § b)(
                                           emphasis                                  ( The relator bringing
                                                                                     added).

a qui tam action must also serve on the federal government a copy of his complaint and a written

disclosure of substantially all material evidence and information he possesses; the government

then has 60 days to investigate and to decide whether to intervene in the action. 31 U. .
                                                                                     C.
                                                                                      S                            §

2); d at 746.
3730(
    b)( 9 F.
      Kelly, 3

        If the federal government intervenes in the relator's qui tam action, the government

assumes   the "
              primary     responsibility   for   prosecuting   the action "; it   is not bound by any act of the

relator, although the relator has the right         to continue     as   a   party   to the action.   31 U. .
                                                                                                         C.
                                                                                                          S        §


1).
3730( If, however, the government declines to intervene, the relator has "the right to
    c)(

conduct the action."31 U. . 3730(
                       C. 3).
                        S    §  c)(
                                  Nevertheless, the                            federal government may request

13
     The FCA   imposes   civil liability on "'[ ny person "' who "`
                                            a]                   knowingly presents, or causes to be
presented, to   an   officer or employee of the United States Government ...  a false or fraudulent
claim for payment or approval.          "' Stevens, 529 U. . at 768 (alterations in original) quoting 31
                                                         S                                    (
C. § )).
U. . 3729(
   S         a



                                                        12
No. 42933 1 II
          - -




that the relator serve copies of all pleadings and deposition transcripts on the government; and it

may intervene at   a   later date   on a   showing   of good cause."31 U. . 3730(
                                                        "              C. 3).
                                                                        S     § c)(

          The FCA also provides for a range of possible awards for successful qui tam relators.

Kelly, 9 F. d at 747. If the government intervenes in a successful qui tam action, the relator will
          3

receive between 15 and 25 percent of the proceeds of the action and or settlement, depending on
                                                                    /

the extent to which he "substantially contributed" to the action's          prosecution.   3, U. .
                                                                                            1 C.
                                                                                               S      §


1).
3730(
    d)( government does not intervene and the action is successful, the relator will
      If the

receive between 25 and 30 percent of the proceeds of the action and or settlement. 31 U. .
                                                                    /                 C.
                                                                                       S              §

2). of whether the government intervenes, the relator also receives an
3730( Regardless
    d)(

amount for reasonable      expenses    and attorney fees and costs. 31 U. . 3730(
                                                                       C. 1)These-(
                                                                        S     § d)(
                                                                                  2).

FCA notice, filing, and award provisions demonstrate that (1)encouraging relators to disclose

fraud claims and giving the government an opportunity to investigate and to decide whether to

intervene are key purposes of a qui tam action; and (2) federal government remains the real
                                                       the

party in interest in any qui tam action, regardless of whether the government formally intervenes

and takes over prosecution of the case.

                        2. Federal court interpretation of relator's standing to sue

          The federal courts have not expressly determined when a relator obtains a property

interest in a qui tam action and his portion of the action's future proceeds. Nevertheless, several

federal opinions analyzing a relator's standing to sue in qui tam actions provide some insight into

how we might construe the origins and character of a relator's property interest in a qui tam

action.




                                                       13
No. 42933 1 II
          - -



          At issue in United States ex rel. Kelly v. Boeing Co. was the relator's ability to

demonstrate constitutional standing requirements, which was a jurisdictional requirement

affecting the federal court's ability to hear the relator's qui tam action. See Kelly, 9 F. d at 747-
                                                                                          3

48; Stevens, 529 U. . at 771. The defendants argued that the relator lacked standing under
                  S


Article III of the United States Constitution because the defendant's fraud had been committed


against the federal government and its treasury, not against the relator personally, and, therefore,

the relator had not suffered          injury
                                   an "        in fact. "       Kelly, 9 F.d at 748. The Ninth Circuit held
                                                                          3

that a relator who had not suffered a direct injury in fact could establish Article III standing

because (1)Congress intended the FCA's qui tam provisions to "assign" a portion of "
                                                                                   the

government's fraud claims"to qui tam relators; and (2)this assignment allowed the relators to

stand[ ]in the shoes of the government"and obtain Article III standing. Kelly, 9 F.d at 748.
                                                                                  3

          The Ninth Circuit further explained that the FCA's qui tam provisions set forth a
                                                             _

unilateral contract"for partial assignment of the government's fraud claim and that this contract

is not   fully   formed until the    qui   tam relator files his     qui   tam lawsuit.   Kelly, 9 F. d at 748
                                                                                                    3

     Under this   theory
                       y   of    standing,   the FCA   s   q' tam p
                                                           ui             ns operate as an enforceable
                                                                  provisions ("

unilateral contract. The terms and conditions of the contract are accepted by the relator upon

filing   suit. ")Emphasis
                  (             added)..
                                      Although the Ninth Circuit did not elaborate on the terms and

conditions of this " nilateral contract," view this "
                   u                    we          assignment"theory for Article III standing




14
     Article III standing requires that the complaining party demonstrate (1) "`
                                                                             an injury in fact"--
                                                                                              a
harmharm that is both "`
                      concrete "'     and "`
                                           actual and imminent, not conjectural or hypothetical'."; (
                                                                                                 2)
causation; and (3)redressability. Stevens, 529 U. . at 771 72 (
                                                S          - quoting Whitmore v. Arkansas
495 U. . 149, 155, 110 S. Ct. 1717, 109 L.Ed. 2d 135 (1990)).
     S


                                                           14
No. 442933 1II
           - -




as implicitly recognizing that a relator's only property interest in a qui tam action is the potential

portion of the government's fraud claim and its statutorily -defined percentage of future proceeds

that is assigned to him when he files his qui tam lawsuit and serves a copy of his complaint and

supporting evidence on the federal government. In other words, a relator's property interest in a

qui tam action is not created until the relator,accepts"the government's contractual offer, files
                                                "

his qui tam lawsuit, and serves his complaint and supporting evidence on the government,

thereby triggering the government's assignment of a portion of its fraud claim and future

proceeds to the relator.

        In Vermont Agency of Natural Resources v. United States ex rel. Stevens, the United

States Supreme Court adopted this assignment theory for Article III standing, noting, 1) "
                                                                                      ( The

FCA can reasonably be regarded as effecting a partial assignment of the Government's damages

claim"to a qui tam relator; and ( )
                                2 there is an

        adequate [standing] basis for the relator's suit,for his bounty [i.., portion of
                                                                          e his
        the qui tam action's proceeds] in the doctrine that the assignee of a claim has
        standing to assert the injury in fact suffered by the assignor. ,

Stevens, 529 U. .at 773 (emphasis added).The Supreme Court did not expressly state when this
              S

partial assignment of the government's FCA damages claim occurs or when a relator's property

interest in his portion of the damages claim and proceeds is created. But the Court did note that

historically a relator's property interest does not arise until after he files his qui tam lawsuit:

       Blackstone noted, with regard to English qui tam actions, that "no particular
       person,A or B,has any right, claim or demand, in or upon [the bounty], after
                                                                            till
       action brought," that the bounty constituted an "nchoate imperfect degree of
                         and                              i
       property ... [ which] is not consummated till judgment."




                                                   15
No. 42933 1 II
          - -



Stevens, 529 U. . at 773 n. (emphasis added) alterations in original) quoting 2 WILLIAM
              S           3                  (                        (

BLACKSTONE, COMMENTARIES * 437). We find this reasoning both ( 1) persuasive for

determining when a relator obtains a property interest in a qui tam action, and (2)consistent with

the FCA's purpose of encouraging relators to disclose fraud claims to the federal government

and to give the federal government the opportunity to investigate and to decide whether to

intervene.


             3. Application of federal law to state law property interest characterization

         We further note that the Supreme Court's Vermont Agency of Natural Resources. v.

United States ex rel. Stevens rationale provides a reasonable construction of the FCA when read

in tandem with other    provisions   in the   qui   tam section. For   example, 31   C.
                                                                                     U. .
                                                                                      S      §
                                                                                            5),
                                                                                            3730(
                                                                                                b)(

provides:

                When a person brings an action under this subsection, no person other
         than the Government may ...bring a related action based on the facts underlying
         the pending action.

Emphasis added).This provision forecloses other potential relators, who might also know about

a company's fraud, from filing their own qui tam actions once the first qui tam relator informs

the government about the alleged fraud and files his qui tam lawsuit.

         If we accept Sojourner's argument that Mark had a property interest in his qui tam action

from the moment he first      acquired "knowledge "         about OBP's fraud, it is possible that other

OBP employees also knew about the fraud; if so, these other employees' mere knowledge would

also have given them a simultaneous property interest in their own qui tam action and FCA

statutorily -defined proceeds. If that were the case, this FCA provision prohibiting these others'

is
     Br.of Appellant at 11.

                                                       16
No. 42933 1 II
          - -




qui tam actions could potentially effect unconstitutional "takings"of these employees' property
                                                                                                     16
by divesting   them of the   ability to bring their   own   qui   tam actions   once   Mark filed his.    31


C. 5).
U. . 3730(
 S     § b)(only would
           Not                           such a result be absurd, but also it would make this statute

susceptible to an unconstitutional interpretation.

        The law is.well settled that we should adopt a construction that sustains the statute's

constitutionality if such construction.is also consistent with the statute's purposes. Williams, 121

Wn. d at 665; Chorney, 64 Wn. App. at 477. Therefore, we reject Sojourner's interpretation,
  2

adopt instead the Supreme Court's Vermont Agency ofNatural Resources v. United States ex rel.

Stevens rationale for when a relator acquires a property interest in a FCA qui tam action, and

read the FCA in a manner that sustains its constitutionality

        Accordingly, we hold that (1)the FCA's qui tam provisions operate as a unilateral

contract for a partial assignment of the federal government's damages claim emanating from the

relator's filing of a qui tam action; 2)a relator does not have a property interest in a qui tam
                                      (

action or a portion of its future proceeds until he files his qui tam lawsuit and serves his

complaint and supporting evidence on the federal government; 3)
                                                             ( under the FCA; Mark did not

acquire a property interest in his qui tam action until he filed his qui tam lawsuit and served his

complaint and supporting evidence on the federal government in 2003; 4)
                                                                     ( because Mark did not

complete these FCA requirements until after he was married to Chinyelu, his qui tam action is




16
     The Fifth and Fourteenth Amendments to the United States Constitution prohibit the
government from depriving a person of property without "due process of law."U. . CONST.
                                                                             S
amends. V,IVX. The Washington Constitution also provides that "[ o private property shall be
                                                              n]
taken or damaged for public or private use without just compensation having first been made."
                     16.
WASH. CONST. art. I, §



                                                      17
No. 42933 1 II
          - -




presumptively community property;17 and (5)the superior court did not err in concluding that

Mark's qui tam action is community property that passes to Chinyelu under Washington's
                    18
intestacy   statute.


                                         IV. ONEROUs TITLE OF MARRIAGE


         In the alternative, Sojourner argues that if Mark did not obtain a property interest in his

qui tam action until he filed his qui tam lawsuit in 2003 we should nonetheless consider his qui

tam action to be his separate property because they were not acquired by "
                                                                         onerous title"through

the labor and industry of the marriage. Br.of Appellant at 16 19. Again, we disagree.
                                                              -




     RCW 26. 6.
         030;
           1   Short, 125 Wn. d at 870.
                            2

18 We further note that our holding is consistent with other state court opinions involving
somewhat similar facts. Both Texas and California have held that federal qui tam actions filed
during marriage are a "contingent future interest"and divisible as community property. D. B. v.
K. .,
   B 176 S. .343, 349 (Tex. App. 2004) holding appellant possessed contingent future
            3d   W                               (
interest in qui tam award during marriage and " arned"the award by discovering fraud, filing qui
                                              e
tam lawsuit, and providing government with information);In re Marriage of Biddle, 52 Cal.
App. 4th 396, 400, 60 Cal. Rptr. 2d 569 (1997) holding qui tam action is contingent future
                                                   (
interest and divisible as community property where spouse both discovered fraud and filed qui
tam lawsuit during marriage).
        These Texas and California cases, however, differ from the instant case in one critical
respect: In the Texas and California cases, the relator both discovered the fraud and filed the qui
tam lawsuit during marriage; whereas Mark discovered the fraud before marriage and only filed
his lawsuit during marriage. It is not clear from the Texas and California opinions whether the
relator's discovery of the fraud during marriage was a necessary component to the courts'
conclusion that the qui tam action and its future proceeds were community property.
Nevertheless, we find compelling the Texas and California courts' characterization of the
property right as a " contingent future interest," contingent on the relator's successfully
prosecuting his qui tam action and obtaining a judgment and or settlement from the defendant.
                                                                /
Our courts similarly characterize contingent future interests as property interests that are subject
to   distribution   as   separate   or    community property. See, e. .,
                                                                    g Estes, 84 Wn. App. at 590
considering contingency fees in lawsuit a contingent future interest); re Marriage ofLeland,
                                                                     In
69 Wn. App. 57, 71, 847 P. d 518, review denied, 121 Wn. d 1033 (1993)A contingent future
                          2                               2               (
interest is property with value, no matter how improbable the contingency).

                                                       18
No. 42933 1 II
          - -




         As we have previously explained, RCW 26. 6.provides that property "
                                              030
                                                1                          acquired" by

either spouse after marriage is presumed community property unless it is acquired or owned as

prescribed in RCW 26. 6.and .020, defining separate property. RCW 26. 6.Short, 125
                  010
                    1                                             030;
                                                                    1           '

Wn. d at 870. In Brown, the Washington Supreme Court further refined this definition, stating
  2

that, aside from gifts to the community, " ommunity property consists only of that which is
                                         c

acquired by onerous title, or in exchange for other community property."Brown, 100 Wn. d at
                                                                                     2

737 38 (
    -  emphasis        added) citing
                              (        W. deFuniak &    M. Vaighn, Principles of Community Property

   82,   at   201 (   2d   ed   1971)). Under this " onerous title" theory, community property

encompass es] wages and other property acquired through the toil, talent, or other productive
          [

faculty of either spouse, but not compensations for personal injury."Brown, 100 Wn. d at 737
                                                                                  2

emphasis added).

         Sojourner argues that (1)under this new "onerous title"theory of community property,

Mark's qui tam action should be considered separate property because he merely "share[
                                                                                     d

information] with the government "; and (2)
                                          thus, his qui tam action is not the result of the "`
                                                                                            toil,

                              lty] "' the
talent, or [other] productive fac[
                                 u  of                 marriage. Br. ofAppellant at 16. We disagree.

Sojourner overlooks that virtually all actions necessary to prosecute Mark's qui tam action for

the six years before he died —including     the labor and expenses involved in his hiring an attorney,

providing information to the government, filing the necessary pleadings, paying court costs and

fees, and arguably responding to discovery requests and additional pleadings from OBP were
                                                                                      —

all funded by the marital community and performed as part of its toil, talent, and productive




19 Br. of Appellant at 19 (quoting Brown, 100 Wn. d at 737).
                                                2

                                                   19
No. 42933 1 II
          - -




faculty. Therefore, Sojourner's alternative argument fails. We reiterate that the superior court

did not err in concluding that Mark's qui tam action is community property.

                                       V. ATTORNEY FEES


         Sjourner and Chinyelu   both request attorney fees   on   appeal.   RAP 18.
                                                                                   1 allows us to


award reasonable attorney fees where ( )
                                     1 they are allowed by " pplicable law,"
                                                           a               such as a statute,

contract, or recognized ground in equity that provides for such fees; and (2) parties request
                                                                             the

the fees in a separate section of their opening briefs. RAP 18. ( Humphrey Indus.,Ltd. v.
                                                            a) -(
                                                              1 b);

Clay St. Assocs.,LLC, 176 Wn. d 662, 676, 295 P. d 231 (2013);
                            2                  3             Dice v. City of Montesano,

131 Wn. App.     675, 693, 28 P. d
                         1     3      1253 ( 2006).   Sjourner follows this rule, arguing that we

should award her attorney fees under RCW 11.96A.15 0.But she is not the prevailing party on
appeal; therefore, we decline to exercise our discretion to award her attorney fees.

         Contrary to, RAP 18. (
                          a)' requirement, Chinyelu's brief does not direct us to any
                            s
                            1

statute, contract, or other "applicable law"on which to base an award of attorney fees to her on

appeal. Instead, she argues generally that attorney fees are allowed based on "overwhelming

case law support" for her argument, without citing any of this case law or how the law might




20
     In probate matters, RCW 11. 6A.gives a trial or appellate court discretionary authority
                             150(
                                1)
                                9
to award attorney fees and costs to any party to the proceedings and "in such amount and ...
manner as the court determines to be equitable."RCW 11. 6A.In re Estate ofBlack, 116
                                                        150(   1);
                                                               9
Wn. App. 476, 488 89, 66 P. d 670 (2003).In exercising its discretion, the court may consider
                    -          3
any and all factors that it deems to be relevant and appropriate,"
                                                                 which factors may but need not
include whether the litigation benefits the estate or trust involved. RCW 11. 6A.
                                                                          150(
                                                                             1).
                                                                             9

                                                20
No. 42933 1 II
          - -




enable us to award her attorney fees. Br. of Resp't at 21. Because Chinyelu fails to follow the

requirements of RAP 18. ( we-( request for attorney fees on appeal.
                    a)1 b),deny her

       We affirm the superior court's order that Mark's qui tam action is community property

that passes to Chinyelu under Washington's intestacy law. And we deny both parties' requests

for attorney fees.


                                                    4 ", - / ,
                                                   Lunt,
                                                      J.
We concur:                                                      jl



       Brintnall, J.




                                              21